DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 and 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,069,771 to Nakagawa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the differing language is not critical to the issue of patentability for the cited patent. Below, the pending claim language is compared to the patented claim language. The patented claim language is italicized. 

Pending Claim 1 recites a semiconductor device comprising:
a semiconductor layer of a first conductivity type having a first main surface at one side and a second main surface at another side;
Patented Claim 1 recites a semiconductor device comprising: 
a semiconductor layer of a first conductivity type having a first main surface at one side and a second main surface at another side; 

a trench gate structure including a gate trench formed in the first main surface of the semiconductor layer, and a gate electrode embedded in the gate trench via a gate insulating layer;
a trench gate structure including a gate trench formed in the first main surface of the semiconductor layer, and a gate electrode embedded in the gate trench via a gate insulating layer; 

a trench source structure including a source trench formed deeper than the gate trench and formed across an interval from the gate trench in the first main surface of the semiconductor layer, a source electrode embedded in the source trench, and a well region of a second conductivity type formed in a region of the semiconductor layer along the source trench;
a trench source structure including a source trench formed deeper than the gate trench and formed across an interval from the gate trench in the first main surface of the semiconductor layer, a source electrode embedded in the source trench, and a well region of a second conductivity type formed in a region of the semiconductor layer along the source trench…

a body region of the second conductivity type formed in a region of a surface layer portion of the first main surface of the semiconductor layer between the gate trench and the source trench;
a body region of the second conductivity type formed in a region of a surface layer portion of the first main surface of the semiconductor layer between the gate trench and the source trench;

a source region of the first conductivity type formed in a surface layer portion of the body region; and
a source region of the first conductivity type formed in a surface layer portion of the body region; and
a drain electrode connected to the second main surface of the semiconductor layer; and
a drain electrode connected to the second main surface of the semiconductor layer;

wherein an aspect ratio of the trench source structure is greater than an aspect ratio of the trench gate structure.
wherein an aspect ratio of the trench source structure is greater than an aspect ratio of the trench gate structure.

The patented claim further requires a ratio of a depth of the trench source structure with respect to a depth of the trench gate structure being not less than 1.5 and not more than 4.0. This limitation is not found in the pending application. However, the specific ratio of depth of the trench source structure with respect to a depth of the trench gate structure was not cited as being critical to the issue of patentability for the cited patent. In the Notice of Allowance for US Patent No. 11,069,771, mailed 04/01/2021, Examiner noted that while previously cited references detailed trenched source and gate regions, the references did not disclose aspect ratios of the trench source structure being greater than aspect ratios of the trench gate structure. The requirement for a ratio of a depth of the trench source structure with respect to a depth of the trench gate structure being not less than 1.5 and not more than 4.0 is both a broad range given that the aspect ratio of the trench source structure is greater than an aspect ratio of the trench gate structure and was not critical to the determination of being patentable over the prior art. The removal of the language, in the pending application, does not distinguish the limitation from those already protected by the cited patent. 

For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language.
Pending Claim 2 is unpatentable in view of patented Claim 2.
Pending Claim 3 is unpatentable in view of patented Claim 3.
Pending Claim 4 is unpatentable in view of patented Claim 4.
Pending Claim 5 is unpatentable in view of patented Claim 5.
Pending Claim 6 is unpatentable in view of patented Claim 6.
Pending Claim 7 is unpatentable in view of patented Claim 7.
Pending Claim 8 is unpatentable in view of patented Claim 8.
Pending Claim 9 is unpatentable in view of patented Claim 9.
Pending Claim 10 is unpatentable in view of patented Claim 10.
Pending Claim 11 is unpatentable in view of patented Claim 11.
Pending Claim 12 is unpatentable in view of patented Claim 12.
Pending Claim 13 is unpatentable in view of patented Claim 13.
Pending Claim 14 is unpatentable in view of patented Claim 14.
Pending Claim 15 is unpatentable in view of patented Claim 15.



Pending Claim 16 recites a semiconductor device comprising:
a semiconductor layer of a first conductivity type having a first main surface at one side and a second main surface at another side;
Patented Claim 16 recites a semiconductor device comprising: 
a semiconductor layer of a first conductivity type having a first main surface at one side and a second main surface at another side;

a trench gate structure including a gate trench formed in the first main surface of the semiconductor layer, and a gate electrode embedded in the gate trench via a gate insulating layer;
a trench gate structure including a gate trench formed in the first main surface of the semiconductor layer, and a gate electrode embedded in the gate trench via a gate insulating layer;

a trench source structure including a source trench formed deeper than the gate trench and formed across an interval from the gate trench in the first main surface of the semiconductor layer, a source electrode embedded in the source trench, and a well region of a second conductivity type formed in a region of the semiconductor layer along the source trench;
a trench source structure including a source trench formed deeper than the gate trench and formed across an interval from the gate trench in the first main surface of the semiconductor layer, a source electrode embedded in the source trench, and a well region of a second conductivity type formed in a region of the semiconductor layer along the source trench…

a body region of the second conductivity type formed in a region of a surface layer portion of the first main surface of the semiconductor layer between the gate trench and the source trench;
a body region of the second conductivity type formed in a region of a surface layer portion of the first main surface of the semiconductor layer between the gate trench and the source trench;

a source region of the first conductivity type formed in a surface layer portion of the body region; and
a source region of the first conductivity type formed in a surface layer portion of the body region; and

a drain electrode connected to the second main surface of the semiconductor layer; and
a drain electrode connected to the second main surface of the semiconductor layer; and

wherein the trench source structure includes a barrier forming layer interposed in a region between the source trench and the source electrode and having a higher potential barrier than a potential barrier between the well region and the source electrode, and 
wherein the trench source structure includes a barrier forming layer interposed in a region between the source trench and the source electrode and having a higher potential barrier than a potential barrier between the well region and the source electrode, and

the barrier forming layer includes an insulating barrier forming layer made of an insulating material, and a conductive barrier forming layer made of a conductive material differing from a conductive material of the source electrode.
the barrier forming layer includes an insulating barrier forming layer made of an insulating material, and a conductive barrier forming layer made of a conductive material differing from a conductive material of the source electrode.

The patented claim further requires a ratio of a depth of the trench source structure with respect to a depth of the trench gate structure being not less than 1.5 and not more than 4.0. This limitation is not found in the pending application. However, the specific ratio of depth of the trench source structure with respect to a depth of the trench gate structure was not cited as being critical to the issue of patentability for the cited patent. 

US PG Pub 2017/0077299 (“Shimizu”), US PG Pub 2018/0025910 (“Ohashi”), US PG Pub 2015/0214355 (“Nakano”), US Patent No. 9,525,045 (“Lee”) and US PG Pub 2019/0035883(“Takeuchi”) we cited for teaching trench source structures being deeper than the trench gate structures and/or including potential barrier layers between the source trench and the source electrode. The references did not disclose a barrier layer “having a higher potential barrier than a potential barrier between the well region and the source electrode” and including “an insulating barrier forming layer made of an insulating material, and a conductive barrier forming layer made of a conductive material differing from a conductive material of the source electrode”.

The requirement for a ratio of a depth of the trench source structure with respect to a depth of the trench gate structure being not less than 1.5 and not more than 4.0 is both a broad range given that the aspect ratio of the trench source structure is greater than an aspect ratio of the trench gate structure and was not critical to the determination of being patentable over the prior art. The removal of the language, in the pending application, does not distinguish the limitation from those already protected by the cited patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818